Citation Nr: 1141244	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-09 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus. 

3. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a left leg fracture. 

4. Entitlement to service connection for residuals of a left leg fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1954 to May 1957. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied reopening previously denied claims for service connection for bilateral hearing loss, tinnitus, and residuals of a left leg fracture, finding that new and material evidence had not been submitted.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection for bilateral hearing loss, tinnitus and residuals of a left leg fracture.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for residuals of a left leg fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a January 2003 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not timely appeal the decision and it is now final.

2. Evidence submitted since the RO's January 2003 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3. In a January 2004 rating decision, the RO denied service connection for tinnitus.  The Veteran did not timely appeal the decision and it is now final.

4. Evidence submitted since the RO's January 2004 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for tinnitus.

5. In a January 2003 rating decision, the RO denied service connection for residuals of a left leg fracture.  The Veteran did not timely appeal the decision and it is now final.

6. Evidence received since the January 2003 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left leg fracture and raises a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1. The criteria for reopening the claim for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. The criteria for reopening the claim for service connection for tinnitus are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3. The criteria for reopening the claim for service connection for residuals of left leg fracture are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter dated June 2006 which substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.   

The notification also informed the Veteran of the evidence and information necessary to reopen the claims for service connection, including the basis on which the prior claims were denied in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the Veteran in obtaining service treatment records.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran's service treatment records have been found to be unavailable due to a fire in 1974 at the National Personnel Records Center (NPRC). 

In a January 2003 rating decision the RO denied service connection for bilateral hearing loss, finding that there was no evidence of hearing loss in service, or evidence of a current hearing loss related to service, and no evidence of a chronic disability.  The January 2003 rating decision also denied service connection for residuals of a left leg fracture, finding that there was no evidence that he sustained a fracture of the left leg or evidence of a residual disability as a result of a fracture.  

The Veteran filed a notice of disagreement in February 2003 as to both issues and a statement of the case was issued in February 2004; however an appeal was never filed and that decision is now final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2011). 

In a January 2004 rating decision the RO denied service connection for tinnitus, finding that while the Veteran reported a history of tinnitus there was no evidence that the current complaints were related to service.  The Veteran did not appeal and the decision is now final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2011). 

In May 2006 the Veteran filed a claim to reopen all three claims.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  

As to the claim of service connection for bilateral hearing loss, at the time of the prior denial in January 2003, there was no evidence of hearing loss in service, no evidence of a current hearing loss related to service, and no evidence of a chronic disability.  Evidence received since the January 2003 rating decision consists of one ear nose and throat treatment record from February 2003 where the Veteran had been referred for ear cleaning, and where he reported no previous otologic history except for bilateral high pitch tinnitus.  The Veteran would be competent to report as to his symptomatology, such as difficulty hearing, if he had made any such claim.  However he has provided no statements apart from his claim for hearing loss.  He has not contended that hearing loss began in service, or that any event or exposure in service caused his hearing loss; nor has he reported to any treatment provider a history of hearing loss, or even that he currently has difficulty hearing.   As such, new and material evidence has not been received since the RO's January 2003 decision and reopening the claim for service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

As to the claim of service connection for tinnitus, at the time of the prior denial in January 2004, there was no evidence that the current complaints of a history of tinnitus were related to service.  The Veteran would be competent to report symptoms of ringing in his ears, if he had made any such report.  However the Veteran has not contended that tinnitus began in service, or that any event or exposure in service caused tinnitus.  In fact the treatment records show only one report of a history of tinnitus in February 2003, a report that was of record at the time of prior denial.  As such, new and material evidence has not been received since the RO's January 2004 decision and reopening the claim for service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

As to the claim of service connection for residuals of a left leg fracture, at the time of the prior denial in January 2003, there was no evidence that the Veteran sustained a fracture of the left leg or evidence of a residual disability as a result of a fracture.  Evidence received since the previous denial consists of an April 2010 VA examination at which time the Veteran reported a history of a motorcycle accident in service in 1957 in England which resulted in a fractured left tibia, after which a rod was inserted to help with healing but did not work and eventually a bone graft was placed into the fracture site.  The Veteran contends that he has had drop foot ever since the accident.  Upon examination the Veteran was found to have a 16 centimeter surgical scar to the left proximal tibia, and the examiner diagnosed left distal tibia fracture, status post intramedullary ridding, open reduction/internal fixation and bone grafting.   Based on the Veteran's report there is evidence of record that he sustained a fracture of the left leg during service.  Furthermore the Veteran is competent to report his experiences and the Board finds his report of a motorcycle accident and resulting left leg fracture in service to be credible.  Justus v. Principi, 3 Vet. App. 510.  This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, that the Veteran sustained a left leg fracture in service.  Therefore reopening the claim for service connection for residuals of a left leg fracture is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received and the petition to reopen a claim for service connection for bilateral hearing loss is denied.  

New and material evidence has not been received and the petition to reopen a claim for service connection for tinnitus is denied.  

New and material evidence has been received and the petition to reopen a claim for service connection for residuals of a left leg fracture is granted.  


REMAND

In April 2010 a VA examination was conducted.  While the examiner did report the Veteran's self reported history and the physical examination revealed a previous left distal tibia fracture, the exact nature of the residuals of the left distal tibia fracture are unclear.  Additionally, no opinion as to the cause of the Veteran's left leg fracture was provided.  The examiner reported that, as there was no medical documentation of the left distal tibia fracture in the claims file, an opinion as to service connection for left tibia fracture could not be provided without resorting to speculation. 

The Board finds the Veteran's report of a motorcycle accident and resulting left leg fracture in service to be credible.  Furthermore his report is supported by an April 2003 buddy statement from a fellow serviceman who was aware that the Veteran had a motorcycle accident on the flight line in England.  A nexus opinion from a medical professional is required.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the VA examiner who conducted the previous examination and request that the following opinions be provided.  If the opinions cannot be provided without further examination, schedule an additional examination.  

The claims folder must be reviewed in conjunction with the additional opinion or an examination.  

The examiner is to accept as fact that the Veteran sustained a left tibia fracture in service. 

The examiner is to identify and diagnose all residuals of the left tibia fracture and any other left leg or foot disabilities and provide an opinion as to whether any of the diagnosed disabilities are, at least as likely as not (a 50 percent or greater probability), the result of the left tibia fracture in service. 

The examiner is to provide an opinion as to whether the Veteran has left drop foot, and whether any such diagnosed drop foot is related to the left tibia fracture. 

A complete rationale for the opinions expressed must be included in the examination report.

If the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


